COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                  ORDER ON APPELLANT’S
                           MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      San Jacinto River Authority v. Vicente Medina, Ashley Medina and
                          Aris Antoniou

Appellate case number:    01-18-00407-CV

Trial court case number: 2018-10478

Trial court:              151st District Court of Harris County

       The motion for reconsideration en banc is DENIED.

                                          PER CURIAM


En banc court consists of Justices Keyes, Higley, Lloyd, Kelly, Goodman, Landau, Hightower,
and Countiss.

Chief Justice Radack not participating.


Date: March 26, 2019